UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6527


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARIO N. BAKER, a/k/a Mario Nathaniel Baker,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00088-REP-RCY-1; 3:15-cv-00144-REP-RCY)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mario Nathaniel Baker, Appellant Pro Se. Peter Sinclair Duffey,
Gurney Wingate Grant, II, Stephen Wiley Miller, Assistant United
States Attorneys, Michael Arlen Jagels, Special Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mario N. Baker seeks to appeal the district court’s order

dismissing as successive and unauthorized his 28 U.S.C. § 2255

(2012) motion.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c)(1)(B) (2012).      A certificate of appealability will not

issue   absent   “a     substantial   showing   of   the   denial   of   a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2012).      When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.        Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.        Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Baker has not made the requisite showing.       Accordingly, we deny a

certificate of appealability and dismiss the appeal.         We dispense

with oral argument because the facts and legal contentions are




                                      2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3